Citation Nr: 0025851	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  98-21 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
secondary to residuals of a hysterectomy with bilateral 
salpingectomy and oophorectomy.

2.  Entitlement to an initial compensable rating for a 
peritoneal inclusion cyst.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from June 1975 to January 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery Regional Office (RO).  By July 1998 rating 
decision, the RO denied service connection for depression and 
a benign vaginal cyst and she appealed that determination.  
By February 1999 decision, the RO granted service connection 
for a peritoneal inclusion cyst and assigned it an initial 
zero percent rating.  The Board finds that the grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal with respect to that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran perfected an appeal of the RO 
decision assigning an initial noncompensable rating for her 
peritoneal inclusion cyst.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Thus, this matter is 
currently in appellate status.  In July 2000, she and her 
spouse testified at a Board hearing at the RO.  


REMAND

Initially, the Board finds that the veteran's claim for an 
initial compensable rating for a peritoneal inclusion cyst is 
well grounded.  38 U.S.C.A. 5107.  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

This is technically not an increased-rating case, since the 
veteran's appeal arises from the original assignment of a 
disability rating.  Yet, when a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Fenderson, 12 Vet. App. at 
125-26; Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Once it has been determined that a claim is well grounded, VA 
has a duty to assist in the development of evidence pertinent 
to the claim.  38 U.S.C.A. § 5107. The fulfillment of that 
duty includes conducting a thorough and contemporaneous 
medical examination, one taking into account the records of 
prior medical treatment, so the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991). 

As the veteran has not yet been afforded a VA medical 
examination in connection with her claim for a compensable 
rating for a peritoneal inclusion cyst, the Board finds that 
the record in this case is currently insufficient to rate the 
disability as it does not address the veteran's symptoms in 
light of the applicable rating criteria.  Green, 1 Vet. App. 
at 124; see also Massey v. Brown, 7 Vet. App. 204 (1994).

With respect to the claim of service connection for 
depression, the Board notes that in her February 1998 claim, 
the veteran indicated that she was receiving treatment for 
depression from a "Dr. Ward" at the Montgomery VA Medical 
Center (MC).  In subsequent statements, she indicated that 
she had also been treated at the Birmingham VAMC.  While the 
claims folder reflects that the RO requested VAMC 
hospitalization records, it does not appear that the 
veteran's outpatient treatment records were requested.  In 
that regard, the Board notes that VA records are considered 
part of the appellate record since they are considered to be 
within our constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO must 
contact the Montgomery and Birmingham VAMCs to obtain all 
clinical and treatment records pertinent to this case.  

Here, the Board advises the veteran that, as the record 
currently stands, her claim of service connection for 
depression may not be well grounded.  In order for a claim of 
direct service connection to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  When a veteran contends that his 
or her service-connected disability has caused a new 
disability, he or she must submit competent medical evidence 
of a causal relationship directly between the two 
disabilities to establish a well-grounded claim.  Jones v. 
Brown, 7 Vet. App. 134 (1994); Harvey v. Brown, 6 Vet. App. 
390 (1994).  

In this case, the record currently contains no competent 
medical evidence of a current diagnosis of depression.  While 
the veteran and her spouse testified as to her feelings of 
depression at the July 2000 hearing, their lay testimony is 
not sufficient to establish a well-grounded claim.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  What is needed is 
competent medical evidence of a current diagnosis of 
depression, for example, a letter or a treatment record from 
a physician showing a diagnosis of depression related to 
military service or to a service-connected disability.  

The Board advises the veteran that in order to well ground 
her claim of service connection for depression, she should 
submit competent medical evidence of a current diagnosis of 
depression which is causally related to her military service, 
any incident therein, or a service-connected disability.  If 
she needs further clarification in this regard, she may 
contact the RO or her accredited representative.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
due process, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that she identify all medical 
care providers who have provided 
treatment for her service connected 
peritoneal inclusion cyst and her 
depression.  After securing any necessary 
authorization for release of medical 
information, the RO should obtain copies 
of all records (not previously obtained) 
for association with the claims folder.

2.  Regardless of the veteran's response, 
the RO should contact the Montgomery and 
Birmingham VAMCs and request copies of 
all clinical treatment records pertaining 
to the veteran since 1998, particularly 
as they relate to her treatment by a 
"Dr. Ward."

3.  After the above evidence, if any, is 
secured and associated with the claims 
folder, the veteran should be afforded a 
VA gynecological examination to determine 
the nature and severity of her service-
connected peritoneal inclusion cyst.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner 
should be requested to provide an 
assessment of the current severity of all 
manifestations associated with or 
attributable to the veteran's service-
connected peritoneal inclusion cyst.  In 
this regard, the record reflects that she 
complains of pain, urinary symptoms, and 
difficulty with intercourse.  The 
examiner should address all of the 
veteran's subjective complaints and 
indicate whether such symptoms are at 
least as likely as not related to her 
service-connected peritoneal inclusion 
cyst.  

4.  Subsequent review of the veteran's 
claim for an initial compensable rating 
for her peritoneal inclusion cyst should 
include readjudication of the evidence 
and specifically document consideration 
of 38 C.F.R. § 3.321(b)(1) (1999).  See 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996) 
(the Board is precluded from assigning an 
extraschedular rating in the first 
instance). 

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed 
in full.  If any development requested 
above has not been completed, including 
any requested finding and/or opinion on 
examination, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, if the benefits sought on appeal are not granted, 
the veteran and her representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 


- 6 -


